William E. J. Connor, J.
The defendant was convicted [June 28, 1960] in the City Court of the City of Hudson, New York, after a trial before the court, of violating subdivision 1 of section 1113 of the Vehicle and Traffic Law of the State of New York and was fined $5. The prosecution was represented by the police officer himself, and the defendant was represented by his attorney.
Section 1113 of the Vehicle and Traffic Law, as pertinent to this case, reads as follows: “1. Flashing red (stop signal). When a red lens is illuminated with rapid intermittent flashes, vehicular traffic facing such signal shall stop before entering the nearest crosswalk at an intersection or at a limit line when marked, or, if none, then before entering the intersection, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign.” This section is very poorly stated and is very difficult to understand, but as I interpret it, if there is no intersection and there is no limit line, then the passing of a flash signal is not prohibited. Here the testimony was that there was no intersection, and the testimony taken at the trial is silent as to whether or not there was a limit line. This being the fact, the conviction is not substantiated by any proof of the violation of the section and the conviction must be reversed.